Taet, 0. J.,
concurring. I concur in paragraph one of the syllabus and in the judgment but see no reason for considering *307the question of law dealt with in paragraph two of the syllabus.
In Royal Ins. Co., Ltd., v. Jack (1925), 113 Ohio St. 153, 148 N. E. 923, this court held that, where as in the instant case a wrongdoer fraudulently obtained title to and possession of an automobile from an insured in exchange for a worthless check and thereby deprived that insured of his automobile, there was no “theft” of the automobile within the meaning of a policy insuring against the theft of such automobile.
However, under the policy involved in the instant case, defendant agreed “to pay for loss caused other than by collision to” plaintiffs’ Cadillac; and it further agreed that “for the purpose of this coverage, * * * theft or larceny * * * shall not be deemed to be loss caused by collision.” (Emphasis added.)
These words of the policy recognize by necessary implication that “theft or larceny, shall * * * be deemed to be loss” not excluded from coverage, i. e., “loss caused other than by collision,” and thereby covered by the policy.
In the Jack case, this court equated the term “theft” with the then statutory crime of larceny. Thereafter, our General Assembly enacted what is now Section 2907.21, Revised Code, defining as a crime what is specified therein as “larceny by trick.” The plaintiff insureds’ loss of their insured Cadillac was admittedly caused by the crime of “larceny by trick” as defined in that statute. Even if we conclude that the word “theft” in a policy comprehends only larceny as defined by the statute in effect at the time of the Jack case, we do not have the problem as to whether its meaning should be expanded to include larceny as now defined by statute. The policy here involved uses the words “theft or larceny.” The word “larceny” certainly includes larceny as defined at the time of issuance of the policy and thus includes the so-called crime of “larceny by trick” then and now specified in Section 2907.21, Revised Code.
HERBERT and Schneidek, JJ., concur in the foregoing concurring opinion.